EXHIBIT 10.4

 

ADDENDUM TO PRODUCT PURCHASE AGREEMENT

 

This THIRD ADDENDUM TO PRODUCT PURCHASE AGREEMENT (the “Addendum”) supplements
that certain Product Purchase Agreement No. 1585-042103 effective as of July 31,
2003 by and between Hewlett-Packard Company (herein “HP”) on the one hand and
Overland Storage Inc. (herein “Supplier”) on the other hand.  There are no third
party beneficiaries to this Addendum.

 

RECITALS

 

WHEREAS, HP and Supplier have previously entered into the aforesaid Product
Purchase Agreement (the “Agreement”);

 

WHEREAS, the purpose of this Addendum is to set forth commercial and other terms
and conditions for Product sold by Supplier and purchased by HP pursuant to the
Agreement; and

 

WHEREAS, HP and Supplier desire to supplement the Agreement as herein provided.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, HP and Supplier hereby agree as follows:

 

1.1                       The effective date (“Effective Date”) of this Addendum
is December 15, 2007.

 

1.2                       Capitalized terms used herein, unless otherwise
defined, will have the meanings given in the Agreement.

 

1.3                       This Addendum replaces section 4.2 Payment Terms in
the Product Purchase Agreement

 

2.0       Payment Terms

 

4.2       Payment Terms. Payment terms are [* * *]. No invoice may be dated or
submitted earlier than the date of Delivery. Any prompt payment discount will be
calculated from the same date. Payment will be in U.S. currency unless otherwise
stated. Payment terms are firm for the entire Term unless changed by mutual
written agreement of the parties.

 

3.0        Miscellaneous.

 

This Addendum is subject to the Agreement and in the event of any conflict
between a provision of the Agreement and a provision of this Addendum, then the
provision of the Agreement will govern.  Termination or expiration of the
Agreement will ipso facto terminate this Addendum.  This Addendum may be
terminated as set forth in Article 24 (Termination) of the Agreement. 
Termination or expiration of this Addendum will not terminate or otherwise
affect the Agreement which will continue unaffected and in full force and effect
according to the terms thereof. This Addendum can be executed in original, faxed
or emailed counterparts, and each counterpart will be considered an original,
but all of which together will constitute one and the same instrument.  This
Addendum will inure to the benefit of each of the party’s permitted assigns or
successors in interest and will be effective as of the Effective Date. The
Agreement continues in full force and effect; and except as may be expressly set
forth in this Addendum, the Agreement is unchanged.

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties, intending to be legally bound hereby, have
executed this Addendum as of the Effective Date.

 

OVERLAND STORAGE INC.

 

HEWLETT-PACKARD COMPANY

 

 

 

 

 

 

By:

/s/ Kurt L. Kalbfleisch

 

By:

/s/ Richard Gentilini

 

 

 

Print Name:

Kurt L. Kalbfleisch

 

Print Name:

Richard Gentilini

 

 

 

Title:

VP Finance and Interim CFO

 

Title:

Director, Global Procurement SWD

 

 

 

Date:

12/20/2007

 

Date:

1-4-2008

 

2

--------------------------------------------------------------------------------